Case 0:21-cr-60020-WPD Document 213 Entered on FLSD Docket 07/02/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                         Case No. 21-CR-60020-DIMITROULEAS/SNOW

  UNITED STATES OF AMERICA

  v.

  JONATHAN MARKOVICH, et al.,

                 Defendant.
                                            /

                         JONATHAN MARKOVICH’S EXHIBIT LIST

         Defendant Jonathan Markovich, through undersigned counsel, submits the following

  defense exhibit list. Mr. Markovich reserves the right to amend this list, up to and through trial

  of this case. Mr. Markovich also reserves the right to have any exhibits identified on the

  Government’s exhibit list.

            1.   Facility photographs (composite)

            2.   Zen charts screen shot

            3.   Employee handbook

            4.   Employee manual

            5.   Construction documents

            6.   Licenses

            7.   Incorporation documents

            8.   Sample promissory note

            9.   Sample collection letter

          10.    Compass and WAR financial statements.

          11.    Marketing materials

          12.    Patient correspondence
Case 0:21-cr-60020-WPD Document 213 Entered on FLSD Docket 07/02/2021 Page 2 of 2




          13.   Patient care protocols

          14.   Facility operating procedures

          15.   Garnto loan documents

          16.   Evoke litigation documents

          17.   Payroll records



  Dated: July 2, 2021                           Respectfully submitted,

                                                s/ Michael Pasano
                                                Michael S. Pasano (FBN 475947)
                                                E-mail: mpasano@carltonfields.com
                                                CARLTON FIELDS
                                                700 N.W. 1st Avenue, Suite 41200
                                                Miami, Florida 33136-4118
                                                Telephone: (305) 530-0050
                                                Attorney for Defendant Jonathan Markovich
